ﬁduciar

states I

I Appellees rely upon a provision in the Notes as pan of their argument that "there is no mquitentent that any of these insiders provide any
notice whatsoever to Sun River before taking action." However. the provision states only that “no notices are required to be given by Payee to
Maker in the event of default and acceleration." (Emphasis added.) This waiver of a notice requirement for acceleration is in keeping with

=.section 6(2l's focus of future payments and acceleration during the pendeney of the six-month payment period. Acceleration is no longer an
issue under the Notes: all payments are past due1

[David Lewis]

DAVID LEWIS
JUSTICE

. {David Lewis!

'D—Amﬁv'iém "'

JUSTICE